DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-7, 9-21 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended on 5/03/2022. Specifically, the prior art fails to teach, “determining, based at least in part on the determined uncertainty in the time reference maintained by the device, a duration of a listening window for a respective one of the PDB transmission time slots,” and “determining whether a corresponding expected number of PDBs from each of two or more of the joined network communication devices is received in the determined duration of the listening window; in response to determining that the corresponding expected number of PDBs from each of the two or more of the joined network communication devices is not received, repeating, up to a predetermined number of times: Serial No.: 16/555,642  Atty/Agent: Shigeharu Furukawawww.leehayes.com o 509.324.9256causing the device, at a different particular time and for the determined duration of the listening window, to listen for a PDB from the joined network communication devices that are within the communication range of the device and determining whether the corresponding expected number of PDBs from each of the two or more of the joined network communication devices is received in the determined duration of the listening window; and in response to determining that the corresponding expected number of PDBs from each of the two or more of the joined network communication devices is received, transmitting connection updates to the two or more of the joined network communication devices, wherein: the PDB transmission schedule is a non-multiple of a frequency hopping sequence element length, such that a periodicity of listening windows of the PDB transmission time slots for the device, responsive to the PDB transmission schedule, is different from a periodicity of transmission channel hopping sequences used by the joined network communication devices that are within the communication range of the device” in combination with the other claimed limitations.
Vandwalle et al. (“Vandwalle”) (US 20150163828 A1) teaches determining a window for receiving beacons based on uncertainty and frequency hopping on channels for periods corresponding to beacons and data ¶0202-210. Jeong et al. US 20170041927 A1 teaches ¶0074-78, Figure 8, a receiving device obtaining beacons in a window of time, verifying whether a beacon was received from a device. The method proceeds upon receiving a beacon. NPL reference “Enabling Always On Service Discovery: WiFi Neighbor Awareness Networking” teaches page 119 passively scanning discovery beacons, however these references fail to teach “determining, based at least in part on the determined uncertainty in the time reference maintained by the device, a duration of a listening window for a respective one of the PDB transmission time slots,” and “determining whether a corresponding expected number of PDBs from each of two or more of the joined network communication devices is received in the determined duration of the listening window; in response to determining that the corresponding expected number of PDBs from each of the two or more of the joined network communication devices is not received, repeating, up to a predetermined number of times: Serial No.: 16/555,642  Atty/Agent: Shigeharu Furukawawww.leehayes.com o 509.324.9256causing the device, at a different particular time and for the determined duration of the listening window, to listen for a PDB from the joined network communication devices that are within the communication range of the device and determining whether the corresponding expected number of PDBs from each of the two or more of the joined network communication devices is received in the determined duration of the listening window; and in response to determining that the corresponding expected number of PDBs from each of the two or more of the joined network communication devices is received, transmitting connection updates to the two or more of the joined network communication devices, wherein: the PDB transmission schedule is a non-multiple of a frequency hopping sequence element length, such that a periodicity of listening windows of the PDB transmission time slots for the device, responsive to the PDB transmission schedule, is different from a periodicity of transmission channel hopping sequences used by the joined network communication devices that are within the communication range of the device” in combination with the other claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Primary Examiner, Art Unit 2478